UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
________________________________

CIRITO CORDERO,

                         Petitioner,         DECISION AND ORDER
                                             No. 1:15-cv-00383(JJM)(MAT)
      -vs-

CHRISTOPHER MILLER,

                    Respondent.
________________________________

I.    Introduction

      This is a habeas corpus proceeding pursuant to 28 U.S.C.

§    2254    commenced    by     pro    se     petitioner   Cirito      Cordero

(“Petitioner”). On July 9, 2018, the Court adopted the Report and

Recommendation (“R&R”) of Magistrate Judge Jeremiah M. McCarthy

recommending that Petitioner’s request for a writ of habeas corpus

be denied, and that no certificate of appealability should issue.

The Court accordingly dismissed the Petition. In addition, the

Court denied Petitioner’s requests for a stay, appointment of

counsel,     expansion   of    the   record,    and   permission   to   conduct

discovery.

      Petitioner then filed a pleading styled as an “Application for

Reargument, Amendment, Reconsideration and Renewal Pursuant to

Rules 50(b), 52(b), 59(a) and 59(e) of the Federal Rules of Civil

Procedure, and/or For Local Rule 4l(b) Notice Relative to My

Objections” (hereinafter, “Motion for Reconsideration”). The Court

issued a Decision and Order denying the motion for reconsideration

on October 5, 2018.
      On October 18, 2018, Petitioner filed a pleading captioned as

a “Rule 60 Motion” (Docket No. 44), although he does not specify

under which subsection of Federal Rule of Civil Procedure 60(b)

(“Rule 60(b)”) his application is brought. Respondent filed an

Affidavit in opposition to the Rule 60(b) Motion, and Petitioner

filed a Reply.

      While the Rule 60 Motion was pending, Petitioner filed a

motion for a certificate of appealability in the United States

Court of Appeals for the Second Circuit with regard to the Court’s

Decision and Order dismissing his Petition and the Court’s Decision

and Order denying his Motion for Reconsideration. In a Summary

Order dated May 23, 2019, the Second Circuit declined to issue a

certificate of appealability because Petitioner had not made a

substantial showing of the denial of a constitutional right.

      For the reasons discussed below, the Rule 60(b) Motion is

denied.

II.   Standard of Review

      Rule 60(b) allows a party to seek relief from a final judgment

on certain enumerated grounds: mistake, inadvertence, surprise, or

excusable neglect; newly discovered evidence; fraud; the judgment

is void; or the judgment has been satisfied. FED. R. CIV. P.

60(b)(1)-(5).    Rule   60(b)   also    has   a   so-called   “catch-all”

provision, subsection (6), which allows vacatur for “any other

reason that justifies relief. . . .” FED. R. CIV. P. 60(b)(6).




                                  -2-
      A motion to reopen a habeas proceeding under Rule 60(b) is

permissible where it “relates to the integrity of the federal

habeas proceeding, not to the integrity of the state criminal

trial.” Rodriguez v. Mitchell, 252 F.3d 191, 199 (2d Cir. 2001);

see also Gonzalez v. Crosby, 545 U.S. 524, 538 (2005) (“We hold

that a Rule 60(b)(6) motion in a § 2254 case is not to be treated

as a successive habeas petition if it does not assert, or reassert,

claims of error in the movant’s state conviction.”). Rule 60(b) is

not a vehicle for rearguing the merits of the challenged decision.

See Fleming v. New York Univ., 865 F.2d 478, 484 (2d Cir. 1989)

(stating that a Rule 60(b) application “cannot serve as an attempt

to relitigate the merits”) (citations omitted).

III. Discussion

      Petitioner’s complaints about this Court’s previous Decision

and Order may be summarized as follows: (1) the Court erred in

finding that Petitioner never requested an additional extension of

time to file objections to the R&R; (2) the Court erroneously

stated that he failed to cite any authority requiring the Court to

warn him that his extensions and failure to file objections could

result in dismissal of the Petition; and (3) the Court erred in

rejecting, as without legal or factual basis, his claim that he

could not file objections to the R&R because he had not yet

obtained copies of the victim’s medical records. Thus, Petitioner

is   attempting   to   reargue the    merits   of   the   Court’s   previous




                                     -3-
Decisions and Orders, which is impermissible in the context of a

Rule 60(b) Motion. E.g., Fleming, 865 F.2d at 484.

     Under a generous interpretation of Petitioner’s Rule 60(b)

Motion,   the    Court     finds   that     he   is   suggesting    the     Court’s

“mistakes”      of   law    and    fact     entitle    him   to    relief     under

Rule 60(b)(1). See Fed. R. Civ. P. 60(b)(1) (providing for vacatur

due to “mistake, inadvertence, surprise, or excusable neglect”).

“Rule 60(b)(1) affords a party relief from a material mistake that

changed the outcome of the court’s judgment.” Matura v. United

States, 189 F.R.D. 86, 89 (S.D.N.Y. 1999) (citing Fetik v. New York

Law School, 97 Civ. 7746, 1999 WL 459805, at *4 (S.D.N.Y. June 29,

1999)     (declining to provide relief under Rule 60(b)(1) where

movant did not show “any material issue of fact or law overlooked

by the Court”)). “Rule 60(b)(1) will not provide a movant an

additional opportunity to make arguments or attempt to win a point

already ‘carefully analyzed and justifiably disposed.’” In re Bulk

Oil (USA) Inc., No. 89-B-13380, 2007 WL 1121739, at *10 (S.D.N.Y.

Apr. 11, 2007) (quoting Matura, 189 F.R.D. at 9). As discussed

further below, the Court’s previous findings do not constitute the

type of “mistake” contemplated by Rule 60(b)(1). Petitioner’s Rule

60(b) Motion asks the Court to “reconsider issues already examined

simply because Petitioner is dissatisfied with the outcome of his

case.” Matura, 189 F.R.D. at 90. While a court generally should not

entertain such a motion, because it “would be a waste of judicial



                                          -4-
resources,” id., the Court, in light of Petitioner’s pro se status,

has re-analyzed his arguments.

      The Court turns first to Petitioner’s contention that he did

in fact request an additional extensions of time to file objections

to the R&R, beyond the four extensions he did receive (which

totaled over one year). Contrary to Petitioner’s assertion, his

exhibits prove that he did not request additional extensions of

time to file objections after the deadline of December 14, 2017,

passed. Instead, Petitioner filed other motions in this Court and

in the State courts. The Court adheres to its prior ruling on this

point.

      Next, Petitioner notes that he cited Lucas v. Miles, 84 F.3d

532 (2d Cir. 1996), for the proposition that the Court was required

to advise him that his Petition was subject to dismissal for

failure to timely file objections. As Respondent points out,

Petitioner has misread Lucas, which held that a district court

abused its discretion in sua sponte dismissing with prejudice a pro

se litigant’s tardily-filed supplemental complaint. The Circuit

noted that there was no showing of any prejudice to the opposing

parties caused by the litigant’s delay and held that the district

court    should   have    given   the   litigant   prior   warning   that    an

unauthorized delay in filing might result in dismissal.                     Id.

at   535-36.   Here,     the Petition     was   not dismissed   pursuant    to

Rule 41(b); rather, it was dismissed because, as Judge McCarthy

correctly found, it was wholly without merit.


                                        -5-
       Petitioner lastly argues that this Court erred in rejecting,

as legally and factually baseless, his contention that he needed a

stay in order to obtain the victim’s medical records before he

could file his objections to the R&R. Petitioner asserts that he

needed the victim’s medical records to show “the contributory

nature of the medical personnel to the injuries which caused [his]

offense to be raised from a B felony to an A-ii [sic] felony

offense.” Petitioner states that Judge McCarthy recommended that

the habeas petition be dismissed “based on the medical testimony of

Dr. Bass and Nurse Kelly, who [Judge McCarthy] said established

that    the   medical      evidence      was   legally     sufficient   to    find

[Petitioner] guilty of the enhanced [sic] Penal Law § 130.96.”

According to Petitioner, “in order for [him] to rebut this claim,

[he] needed the medical records to show the contributory nature of

Nurse Kelly’s two enemas (which she never should have given and

which exasperated [sic] the complainant’s condition), and Dr. Bass’

[b]otched colonoscopy (which she put on backwards).” Petitioner

complains that “the district attorney has refused to give [him]

even a    redacted    copy    of   the    medical   records,”     which thereby

necessitated his request for a stay of the proceeding. As discussed

further    below,    the     medical     records    were    not   necessary    for

Petitioner to adequately assert objections to the R&R.

       The Court begins by observing that Petitioner was charged in

a single-count indictment with Predatory Sexual Assault Against a

Child (N.Y. Penal Law § 130.96).               As relevant to this case, “a


                                         -6-
defendant commits the crime of predatory sexual assault against a

child under [N.Y. Penal Law §] 130.96 when, being 18 years old or

more, he or she commits the crime of aggravated sexual abuse in the

first degree and the victim is less than 13 years old.” People v.

Cordero, 110 A.D.3d 1468, 1469, 972 N.Y.S.2d 787 (4th Dep’t 2013).

A defendant in turn “is guilty of aggravated sexual abuse in the

first degree when ‘he or she inserts a foreign object in the . . .

rectum or anus of another person causing physical injury to such

person . . . [w]hen the other person is less than [11] years

old[.]’” Id. (quoting N.Y. Penal Law § 130.70 [1][c]; ellipsis and

brackets in original).1

      At   trial,   the     6   year-old      victim   (“D.”)   testified    that

Petitioner inserted the handle of a fork 6 centimeters into the his

anus, in order to punish him for having slept with a stuffed

animal. The victim’s 9 year-old brother, “A.,” did not see the

assault, as he was in his own bedroom. However, A. did hear the

victim scream very loudly. A. then saw Petitioner, who appeared

angry, walk out of the victim’s bedroom and go into the kitchen

where he started washing feces off of his hands. Petitioner did not

allow A. into D.’s room to check on him but, even from outside the

room, A. observed the victim crying and naked in his room and also

saw that there was fecal matter on his clothing.


      1

      It is undisputed   that Petitioner was over the age of 18 at the time of the
incident, and that the   victim was under the age of 11. Aggravated sexual abuse
in the first degree is   a class B felony. See N.Y. Penal Law § 130.70. Predatory
sexual assault against   a child is a class A-II felony.

                                        -7-
     Petitioner then brought A. and D., who was crying and in

obvious pain, to school. A bus aide immediately escorted D. to the

school nurse who observed him to be curled into a fetal position

with an elevated heart rate, diminished bowel sounds, and “surgical

belly,” a medical term for an overly rigid abdomen. The victim was

brought to the hospital where a CT scan revealed that his bowel had

been perforated. Dr. Kathryn Bass testified that the injury was

recent inflicted within the previous 4 to 6 hours, and could not

have been self-inflected or accidentally caused; nor could it have

been caused by a person’s finger. Dr. Bass stated that the victim

would have died from the flow of toxins into his body if he had not

undergone surgery to repair the perforated bowel and place a

colostomy bag.

     Petitioner appears to contend that but for the pre-surgery

enemas   performed   by    Nurse   Karen   Kelly   at    the   hospital   and

complications of the surgery performed by Dr. Bass, he could not

have been found guilty of the crime with which he was charged. “It

is well settled that if ‘felonious assault is operative as a cause

of death [or injury], the causal co-operation of [even] erroneous

surgical or medical treatment does not relieve the assailant from

liability for homicide [or assault][.]’” People v. Snow, 79 A.D.3d

1252, 1253, 912 N.Y.S.2d 334, 336 (3d Dep’t 2010) (quoting People

v. Kane, 213 N.Y. 260, 270 (1915); citation omitted)). Here, the

prosecution   only   was   required   to   prove   the    victim   sustained

“physical injury” as the result of Petitioner having “insert[ed] a


                                    -8-
foreign object in [his] . . . rectum or anus. . . .” N.Y. Penal law

§ 130.70[1][c]. Under New York Penal Law, “‘[p]hysical injury’

means impairment of physical condition or substantial pain.” N.Y.

Penal Law § 10.00(9).

      Even before the victim arrived at the hospital, there was

ample proof, by way of A.’s testimony and the victim’s testimony,

of the requisite elements of the insertion of a foreign object into

the   victim’s   rectum   which   caused   impairment   of   his   physical

condition and substantial pain. See People v. Pierce, 266 A.D.2d

721, 722, 698 N.Y.S.2d 753, 755 (3d Dep’t 1999) (rejecting claim

that prosecution failed to prove victim sustained physical injury

as required by N.Y. Penal Law § 130.70; the victim testified,

concerning the incident with the grease gun, that defendant “put a

pump with water up my butt [and] [i]t hurt”; court found that “her

subjective description of the pain was sufficient to establish that

she sustained physical injury within the meaning of Penal Law

§ 10.00(9)”) (citation omitted).

      The CT scan, as interpreted by a medical expert (Dr. Bass),

provided additional evidence establishing that a foreign object and

not a human digit had been inserted into D.’s rectum and had

perforated his bowel, causing dangerous toxins to escape into his

body. Obviously, a perforated bowel qualifies as an impairment of

the victim’s physical condition sufficient to demonstrate “physical

injury” under the statute. In other words, even before the surgery

and the enemas which Petitioner claims were negligently performed,


                                    -9-
there was substantial and compelling evidence that Petitioner

committed all the elements of predatory sexual assault against a

child. See N.Y. Penal Law §§ 130.96, 130.70. The victim’s medical

records would not have changed Judge McCarthy’s recommendation; nor

would they have altered this Court’s analysis.

      Petitioner   is     advised     that     a   further   motion   for

reconsideration or vacatur raising the same or similar arguments

will be summarily denied without further explanation as “a waste of

judicial resources.” Matura, 189 F.R.D. at 90.

IV.   Conclusion

      For the foregoing reasons, Petitioner’s Rule 60(b) Motion

(Docket No. 44) is denied. Because Petitioner has failed to make a

substantial showing of the denial of a constitutional right,

28 U.S.C. § 2253(c)(2), no certificate of appealability shall

issue. The Court certifies, pursuant to 28 U.S.C. § 1915(a), that

any appeal from this order would not be taken in good faith.

Therefore, leave to proceed in forma pauperis on appeal is denied.

      IT IS SO ORDERED.

                                           S/Michael A. Telesca


                                    HONORABLE MICHAEL A. TELESCA
                                    United States District Judge

DATED:     July 30, 2019
           Rochester, New York




                                    -10-
